DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on August 18, 2022, claims 1, 2, 4, 5, and 7-15 were amended, claim 3 was cancelled, and claims 16-18 were added.  The title of the present application was also amended.
Claims 1, 2, and 4-18 are currently pending and under examination, of which claims 1, 7, and 13 are independent claims. 

Response to Amendment
The objection to the title is now withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
With respect to the means-plus-function interpretation under 35 USC 112(f), the construction of “an object module interface”, “a pattern generation module”, and “a control data module” as recited in claim 7, “a unique identifier module” as recited in claim 8, and “the pattern generation module” as recited in claim 9, as invoking a means-plus-function interpretation is maintained.  
On page 10 of the Amendment, it is argued that 
Applicant respectfully disagrees that the term “module” is a generic placeholder; rather, the term is understood by those skilled in the art to refer to self-contained machine-readable instructions, software (or hardware components) typically in the form of a file. See for example, https://www.pcmag.com/encyclopedia/term/module. It is simply sufficient to refer to the claimed components as modules as they are structures in and of themselves.”

The Office respectfully disagrees. Indeed, in accord with MPEP 2111.01, it is appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. However, as also explained in MPEP 2111.01, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that “continuous microtextured skin layer over substantially the entire laminate” was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).  In this particular application, the Specification defines and illustrates each of the modules as functional blocks of a processing circuitry, a processor executing machine readable instructions stored in a memory, or a processor operating in accordance with instructions embedded in logic circuitry.  There is no need to turn to extrinsic evidence, such as the link provided in the Amendment.
Albeit rebuttable, the Amendment does not present amendments to claims 7, 8, and 9 to avoid being construed under 35 USC 112(f) nor does the Amendment present a sufficient showing on how the claimed limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 USC 112(f) based on the description provided in the Specification and illustrations in the figures.  Although the modules do not use the word “means,” such limitations are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder (i.e., “module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In view of the foregoing, the means-plus-function interpretation of the referred modules recited in claims 7, 8 and 9 is maintained.  For similar reasons, the means-plus-function interpretation of “interface” is maintained.
Pertaining to the rejection under 35 USC 101 of independent claim 1, the Office appreciates the description of the steps to consider in a non-statutory subject matter analysis as provided on pages 10-12 of the Amendment.  Regarding the argumentation, from the bottom of page 12 to page 13, the claimed feature of the operating function recited in claim 1 is argued.  
In particular, the Amendment submits that 
“Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” See SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019); See also MPEP 2106.04(a)(2)III.A Here, claim 1 recites a method of additive manufacturing comprising: operating, by a processor, on object model data describing at least part of an object to be generated in additive manufacturing.

The Amendment continues by referring to Paragraph [0016], which describes object model data, and Paragraph [0010], which describes additive manufacturing, of the Specification.  The Amendment then submits “Therefore, additive manufacturing by generation of a three-dimensional object through the solidification of a build material is certainly not a process that the human mind is equipped for.”  The Office respectfully disagrees.
The Office did not submit in the Non-Final Office Action of April 19, 2022 that the operating function is directed to an abstract idea.  Such function was construed as not integrating the judicial exceptions of claim 1 (the determining functions) into a practical application and not amounting to significantly more.  Although the claim nominally requires the operating step and the determination steps to be performed by a processor, this apparatus implementation of mental processes is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the operating step using a processor, on an object model data, and in additive manufacturing generally cannot integrate the judicial exceptions into a practical application nor amounts to significantly more.  The operating step does not meaningfully limit the claim because it is recited at a high level of generality of operating on an object model data, without showing how such feature is processed.  Further, simply implementing the abstract ideas using the processor as a tool does not integrate the judicial exceptions into a practical application.  Even when viewed in combination, the additional elements of the operating function and the processor do not integrate the recited judicial exception of the determining functions recited in the claim into a practical application nor amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)  The application of the operating function to a processor and to additive manufacturing does not suffice to overcome the rejection.
Page 13 of the Amendment presents the following arguments:
It is true that the Office Action has allegedly applied the broadest reasonable interpretation to initially eliminate the entirety of this limitation from claim 1, however, “[d]uring patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.” MPEP § 2111 (internal quotations omitted). This requirement means that the Office is to “giv[e] claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. Id. (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005); internal quotations omitted). Thus, the Office's application of the “broadest reasonable interpretation” that eliminates an entire claimed limitation is inconsistent with the specification, is erroneous and should be withdrawn.

However,  the Office respectfully reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  The arguments are not persuasive.
The first paragraph of page 14 argues that “claim 1 effects transformation by fusing powdery build material in additive manufacturing to solidification into a three-dimensional object into a different state or thing”.  However, the feature that the arguments refer to is the identified mental function of determining instructions to apply the fusing agent.  Contrary to the arguments, there is no transformation, rather, simple determination of object generation instructions.  
The second paragraph of page 14 continues by explaining that claim 1 is an improvement to additive manufacturing technology by referring to paragraph [0041] of the Specification.  However, as previously explained, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims.  As recited, the determining function of object generation instructions to apply a fusing agent to some portion of a layer is a process that can be mentally performed by thinking on the instructions to be used in the application of the fusing agent.
The last paragraph of page 14 alleges that the Office did not submit any cases or cite to any MPEP section demonstrating that using a processor does not integrate the judicial exception into a practical application.  The Office disagrees.  The Office clearly referred to Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”. In this case, the Office highlighted in the Non-Final Office Action that the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.  For similar reasons, the use of “a processor” is not sufficient to integrate the judicial exception into a practical application.  The rejection of the claims under 35 USC 101 that the Office presented was detailed and did not simply submit conclusory statements to arrive to the conclusion that independent claim 1 is not patent eligible.  The arguments are not persuasive.
On page 15 of the Amendment, the operating function is further addressed by arguing 
Here again, the Examiner fails to consider claim 1 both individually and as an ordered combination are sufficient to determine that the claim, as a whole, amounts to significantly more than the exception itself. Instead, she makes unsupported assertions that “simply implementing the operating step using a processor on object model data cannot integrate the judicial exception into a practical application. The operating step does not meaningfully limit the claim because it is recited a high level of generality of operating an object model data, without showing how the feature is processed. 

The Office respectfully disagrees.  The operating function does not apply the determining functions in a manner to amount to significantly more.  The operating function is a general function in which a processor, an object model data, and additive manufacturing are generally mentioned without any application of the mental functions identified.  Although the claim nominally requires the operating step and the determination steps to be performed by a processor, this apparatus implementation of mental processes is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the operating step using a processor on object model data does not amount to significantly more.  The operating step does not meaningfully limit the claim because it is recited at a high level of generality of operating on an object model data, without showing how such feature is processed.  Further, simply implementing the abstract ideas using the processor as a tool does not amount to significantly more.  Even when viewed in combination, these additional elements do not amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. 
Therefore, since the Amendment does not offer argumentation effectively demonstrating that the operating step amounts to significantly more, the rejection is maintained.  
The claim is not patent eligible.  Claims 2, 4-6 as amended and claims 17 and 18, as added, are also rejected under 35 USC 101 for the reasons set forth in the 35 USC 101 rejection presented below.
Turning to the prior art rejections, on page 16 of the Amendment, it is argued the following:
Ohi individually or in view of Ohi 919 is silent about a unique pattern data with areas of variable reflectance” as recited in amended claim 1. No unique data pattern is taught, much less one with areas of variable reflectance. Nor does the reference teach or suggest that the unique pattern data is added to an object model data to identify an object to be generated. The cited references are also silent about applying a fusing agent to a build material in a density corresponding to the areas of variable reflectance of the unique data pattern data to identify the object to be generated” as in claim 1.
With respect to the amended feature “a unique pattern data”, independent claim 1, as amended, does not recite how is the pattern data is unique.  The claim simply provides that the pattern data is unique, but does not provide how such data is unique to any other pattern data.  
As taught in Ohi, each object is manufactured with a particular color region, which renders each color region with a “unique” coloration data or a “unique” pattern data.  With respect to the amended recitation “wherein the unique pattern data is added to the object model data to identify the object to be generated”, although Ohi does not expressly teach that the particular color region of an object being manufactured identifies the object being printed, such as an object with red gradation vs an object with yellow gradation, a person of ordinary skill in the art could appreciate that objects being printed with different color regions are identified by the particular color region of each of the objects.  Nevertheless, in an effort to demonstrate that an intended purpose of adding an identifier or “unique pattern data” is well-known in the art, Misfeldt is introduced to show that a watermark may be added by additive manufacturing.  Lastly, although Ohi ‘919 was referred to in the arguments, such reference was not presented to reject the features of independent claim 1, thus, the arguments are not persuasive.
Page 17 of the Amendment refers to paragraphs [0015], [0137], [0096], and [0098] of Ohi as failing to teach the amended recitations “determining, by a processor, object generation instructions to apply a fusing agent to some portion of a layer of a build material for the part of the object to be generated in a density corresponding to the areas of variable reflectance of the unique data pattern”, as recited in amended independent claim 1.  However, these portions are not the portions that the rejection relies upon based on the claim amendments to reject the amended features of the determining function.  As explained below, Ohi describes in Paragraph [0085] that “[t]he inkjet head 102w is an inkjet head that ejects ink of white (W). In this example, white ink is used in a case of forming a light-reflective region in the object 50. In a case of building the object 50 the surface of which is colored, the light-reflective region is formed inside the colored region of the object 50. In this case, building the object 50 the surface of which is colored may mean building the object 50 at least the surface of which is colored.” In addition, Ohi describes in Paragraph [0159] and illustrates in FIGS. 9-12 that in “the color region 314, the ink of “C (cyan)”, “M (magenta)”, “Y (yellow)”, “K (black)”, and “T (transparent)” is arranged in a manner that represents a desired color. For example, in a portion of red gradation, “M” and “Y” are arranged on the left side of the portion, and “T” is gradually increased toward the right side. Due to this, gradation is represented such that a red color is caused to be gradually lighter from the left side to the right side. In a portion of a light green color, “C”, “Y”, and “T” are arranged. In a portion of “black”, “K” is arranged. In this way, the color region 314 designs the color of the ink to be used for each position in accordance with the color to be represented to perform appropriate color representation. In a portion that is desired to be seen as “white” in the color region 314, the ink of “T” is arranged, and “W (white)” of the light-reflective region inside the color region 314 is caused to be seen.”
Furthermore, Ohi describes in Paragraph [0160] “For convenience, in the description of the color region 314 in FIG. 9, the color data is described using the change in a tangential direction of the surface of the object 310, but actually, the color data change in a three-dimensional space. Thus, the color data is varied in a direction from the surface of the object 310 to the inside of the object 310 as illustrated in FIG. 15D.” Ohi describes in Paragraph [0171] that the “building apparatus 320 includes a design data generator 321 that generates design data, and a building processor 322 that deposits the UV ink to generate the object 310 based on the design data. … the design data generator 321 has a function of obtaining ink information indicating the color of the ink to be arranged for each position in each layer.”  
In view of the teachings of Ohi, the Office construes the building apparatus of Ohi, which includes the building processor to deposit the UV ink based on the design data to read on “determining, by a processor, object generation instructions”.  As shown in FIGS. 9-12, the color region shows each color as one piece of data or one voxel.  The addition of one or more transparent piece of data to the other data to show, for example, gradation reads on “apply a fusing agent to some portion of a layer of a build material for the part of the object to be generated”.  The colored region, such as the red gradation shown in FIG. 9, or the number of transparent pieces of data applied depending on the gradation of the design data reads on “in a density corresponding to the areas of variable reflectance of the unique pattern data”.  In view of the foregoing and contrary to the contentions made in the Amendment, Ohi teaches “determining, by a processor, object generation instructions to apply a fusing agent to some portion of a layer of a build material for the part of the object to be generated in a density corresponding to the areas of variable reflectance of the unique data pattern”, as recited in amended independent claim 1.  The arguments presented in the Amendment are not deemed persuasive.
At the top of page 18, the Amendment refers to paragraph [0049] of the Specification to further elaborate on the determining function and the application of the fusing agent.  However, the Office respectfully reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)
In view of the foregoing, the prior art rejection of independent claim 1 is maintained.
At the bottom of page 18, claim 4 is referred to, but no arguments are provided.  Only a conclusion is submitted that “Ohi is completely silent about this element”.  As explained in detail below, the amended features of claim 4 are taught by various portions of Ohi.
Regarding the prior art rejections of claims 13-15, the Office acknowledges the requirements to present an obviousness rejection as outlined on page 19 of the Amendment.  On page 20 of the Amendment, it is argued that “proposed combination of Ohi and Ohi 919 is silent about to vary the contone level of a fusing agent applied to corresponding regions of a build material according to the variable reflectance of the machine-readable code data. As discussed above, Ohi merely ejects more ink for coloring various colors. The addition of Ohi 919 to Ohi does not make up for this deficiency.”  The Office respectfully disagrees.  
For instance, Ohi: Paragraph [0159] and illustrates in FIGS. 9-12 that in “the color region 314, the ink of “C (cyan)”, “M (magenta)”, “Y (yellow)”, “K (black)”, and “T (transparent)” is arranged in a manner that represents a desired color. For example, in a portion of red gradation, “M” and “Y” are arranged on the left side of the portion, and “T” is gradually increased toward the right side. Due to this, gradation is represented such that a red color is caused to be gradually lighter from the left side to the right side. In a portion of a light green color, “C”, “Y”, and “T” are arranged. In a portion of “black”, “K” is arranged. In this way, the color region 314 designs the color of the ink to be used for each position in accordance with the color to be represented to perform appropriate color representation. In a portion that is desired to be seen as “white” in the color region 314, the ink of “T” is arranged, and “W (white)” of the light-reflective region inside the color region 314 is caused to be seen.”  Further, Ohi describes in Paragraph [0160] describes “[f]or convenience, in the description of the color region 314 in FIG. 9, the color data is described using the change in a tangential direction of the surface of the object 310, but actually, the color data change in a three-dimensional space. Thus, the color data is varied in a direction from the surface of the object 310 to the inside of the object 310 as illustrated in FIG. 15D.”  Lastly, Ohi describes in Paragraph [0171] that “[t]he building apparatus 320 includes a design data generator 321 that generates design data, and a building processor 322 that deposits the UV ink to generate the object 310 based on the design data. … the design data generator 321 has a function of obtaining ink information indicating the color of the ink to be arranged for each position in each layer.”  In view of the above descriptions of Ohi, the Office construes the building apparatus including the building processor to deposit the UV ink based on the design data to generate the object to read on “generate print instructions for generating the object”.  As shown in FIGS. 9-12, the color region shows each color as one piece of data or one voxel.  The addition of one or more transparent piece of data to the other data to show, for example, gradation reads on “fusing agent applied to corresponding regions of a build material”.  The number of transparent pieces of data that the building apparatus is to apply depending on the gradation of the design data per region or portion of the surface of the object reads on “to vary a contone level … according to the variable reflectance of the machine-readable code data”.
In view of the foregoing, the arguments presented in the Amendment with respect to claim 13 are not deemed persuasive.
With regards to newly added claims 16-18, as set forth below, each claim is addressed with particularity to demonstrate that prior art teaches the features of these claims.
In view of the above, the arguments traversing the prior art rejection presented in the Amendment of independent claim 1 are deemed unpersuasive.  Dependent claims 2, 4-6, 17, and 18 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.
The rejections of independent claim 7 and related dependent claims 8-12 are maintained for the reasons set forth in the prior art rejection under 35 USC 103 presented below.
In addition, the arguments traversing the prior art rejection presented in the Amendment with respect to independent claim 13 are deemed unpersuasive.  Dependent claims 14-16 depend directly, or indirectly, from independent claim 13. The rejections to these claims are maintained.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 4, replace “a processor” with “the processor”.
Claim 1, line 5, insert “at least” before “part”.
Claim 1, line 7, insert “and” after “generated;”.
Claim 1, line 8, replace “a processor” with “the processor”.
Claim 1, line 10, replace “in a density” with “at a density”.
Claim 1, line 10, insert “at least” before “part”.
Claim 1, line 11, replace “unique data pattern data” with “unique data pattern”.
Claim 2, line 4, replace “a processor” with “the processor”.
Claim 2, line 4, insert “the” before “unique pattern data”.
Claim 4, line 3, replace “a fusing” with “the fusing”.
Claim 4, line 3, insert “at least” before “part”.
Claim 4, line 6, replace “the part” with “a part”.
Claim 7, line 1, replace “Apparatus” with “An apparatus”.
Claim 7, line 2, replace “processing circuitry” with “a processing circuitry”.
Claim 7, line 6, insert “at least” before “part”.
Claim 7, line 7, replace “is to generate” with “generates”.
Claim 7, line 9, insert “at least” before “part”.
Claim 7, line 12, insert “at least” before “part”.
Claim 8, line 3, replace “is to generate” with “generates”.
Claim 10, line 1, insert “unique” before “pattern”.
Claim 10, line 3, replace “wherein the wherein the” with “wherein the”.
Claim 10, line 4, replace “a fusing” with “the fusing”.
Claim 10, line 4, insert “at least” before “part”.
Claim 15, line 2, delete “-” before “wherein”.
Claim 18, line 3, replace “causes” with “is to cause”.
Appropriate correction is respectfully requested.  The Examiner respectfully notes that the claims continue to include a number of objections.  In an effort to advance prosecution, the Examiner has made best effort to provide recommendations to improve the antecedent support and redundancies, however, it is respectfully requested that the claims be carefully reviewed before the filing of a response to the present action and any corrections necessary to improve clarity and avoid further objections. 

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 7, 8, and 9 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 7, this claim recites the claim limitations “an object model interface”, “a pattern generation module”, and “a control data module”.  
For purposes of examination and in accord with FIGS. 5-6 and paragraphs [0066] and [0080] of the Specification, as published, the “object model interface” is construed as a functional block of a processing circuitry to operate on an object model data describing at least part of an object to be manufactured by additive manufacturing.  
For purposes of examination and in accord with FIGS. 5-6 and paragraphs [0066], [0069], [0073], and [0083] of the Specification, as published, the “pattern generation module” is construed as a functional block of a processor executing machine readable instructions stored in a memory, a processor operating in accordance with instructions embedded in logic circuitry, or a processing circuitry to determine pattern data comprising regions of variable reflectance intended to be formed on a portion of the object to be manufactured by additive manufacturing.  
For purposes of examination and in accord with FIGS. 5-6 and paragraphs [0066]-[0071] and [0083] of the Specification, as published, the “control data module” is construed as a functional block of a processor executing machine readable instructions stored in a memory, or a processor operating in accordance with instructions embedded in logic circuitry to generate control data for generating the part of the object by selectively fusing successive layers of a build material, and to generate control instructions to control a print agent applicator to apply a fusing agent to a build material corresponding to the part of the object to be manufactured.  
Referring to claim 8, this claim recites the claim limitations “a unique identifier module”.  For purposes of examination and in accord with FIGS. 5-6 and paragraphs [0065] and [0073] of the Specification, as published, the “unique identifier module” is construed as a functional block of a processing circuitry to generate a unique identifier, wherein the pattern generation module is to generate the unique pattern data based on the unique identifier.  
Referring to claim 9, this claim recites the claim limitations “the pattern generation module”.  For purposes of examination and in accord with FIGS. 5-6 and paragraphs [0066], [0069], [0073], and [0083] of the Specification, as published, the “pattern generation module” is construed as a functional block of a processor executing machine readable instructions stored in a memory, a processor operating in accordance with instructions embedded in logic circuitry, or a processing circuitry to determine the unique pattern data based on the unique identifier.  
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Dependent claim 16 depends from independent claim 13.  Dependent claim 16 recites “generate print instructions for applying the fusing agent at a third contone level to an area beyond the portion of the object on which the pattern of variable reflectance is formed, wherein the third contone level is between the first contone level and the second contone level”.  However, independent claim 13 does not recite the first contone level nor the second contone level.  Upon review of the claims, dependent claim 14 recites the particular features of the first contone level and the second contone level.  In response to this rejection, Applicant may cancel dependent claim 16, may amend dependent claim 16 to depend from dependent claim 14, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... determining, by a processor, a unique pattern data comprising areas of variable reflectance intended to be formed on the part of the object to be generated, wherein the unique pattern data is added to the object model data to identify the object to be generated; determining, by a processor, object generation instructions to apply a fusing agent to some portion of a layer of a build material for the part of the object to be generated in a density corresponding to the areas of variable reflectance of the unique data pattern data to identify the object to be generated.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0020], [0029], [0038], [0039], and [0066], the determining of pattern data limitation may be a mental process that can be performed through observation, evaluation and judgement.  Nothing in the Specification suggests otherwise.  Also, Paragraphs [0020], [0024], [0032], [0034], [0046], and [0051] of the Specification of the present application, as published, describe the determining of the object generation instructions, which as explained may be performed through observation, evaluation, and judgement.  With respect to the amended claim recitation “to identify the object to be generated”, such recitation is an intended use of the determination being claimed, rather than any distinct definition or distinct functional feature of the claim invention.  Thus, such feature is of no significance to claim construction and does not negate the abstract idea.  Therefore, a person may perform, through observation, evaluation and judgement, the features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “operating, by a processor, on an object model data describing at least part of an object to be generated in additive manufacturing”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires the operating step and the determination steps to be performed by a processor, this apparatus implementation of mental processes is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the operating step using a processor on object model data cannot integrate the judicial exceptions into a practical application.  The operating step does not meaningfully limit the claim because it is recited at a high level of generality of operating on an object model data, without showing how such feature is processed.  Further, simply implementing the abstract ideas using the processor as a tool does not integrate the judicial exceptions into a practical application.  Even when viewed in combination, the additional elements of the operating function and the processor do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires the operating step and the determination steps to be performed by a processor, this apparatus implementation of mental processes is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the operating step using a processor on object model data does not amount to significantly more.  The operating step does not meaningfully limit the claim because it is recited at a high level of generality of operating on an object model data, without showing how such feature is processed.  Further, simply implementing the abstract ideas using the processor as a tool does not amount to significantly more.  Even when viewed in combination, these additional elements do not amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 2, 6, 17, and 18, claim 2 recites “generating, by a processor, the unique pattern data based on a unique identifier”.  Claim 6 recites “applying energy to the layer to fuse the layer”.  Claim 17 recites “the fusing agent is carbon black and the build material is powdery white”.  Claim 18 recites “the fusing agent is carbon black and the build material is powdery white, wherein the carbon black fusing agent applied to the powdery white build material at the first density causes a white color, wherein the carbon black fusing agent applied to the powdery white build material at the second density is to cause a black color, wherein the carbon black fusing agent applied to the powdery white build material at the third density is to cause a grey color”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claims 2, 6, 17, and 18 do not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 2 simply reciting generating identifier and data, claim 6 limited to reciting an application of energy, and claims 17 and 18 simply defining the fusing agent and the build material do not integrate the judicial exceptions into a practical application and are insignificant extra-solution activities to the judicial exceptions.  Claims 2, 6, 17, and 18 do not amount to significantly more.  Therefore, the claims are not patent eligible.    
Regarding claims 4 and 5, these claims are also directed to further defining the unique pattern data of the abstract idea recited in independent claim 1.   Claims 4 and 5 do not integrate the judicial exceptions into a practical application and do not amount to significantly more.  Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (US Patent Publication No. 2020/0316849 A1) (“Ohi”), in view of Misfeldt (US Patent Publication No. 2016/0255237 A1) (“Misfeldt”). 
Referring to independent claim 1, Ohi teaches:
A method of additive manufacturing comprising: Ohi: Paragraph [0002] (“The present invention relates to a building apparatus, a building method, and an object.”) Ohi: Paragraph [0172] (“FIG. 13B is a diagram illustrating the configuration of the building processor 322. The building processor 322 is a device that builds the three-dimensional object 310 by additive manufacturing by ejecting the UV ink.”)
operating, by a processor, on an object model data describing at least part of an object to be generated in additive manufacturing; Ohi: Paragraph [0114] (“In this case, the data of the 3D model means three-dimensional data representing the object to be built. As the data of the 3D model, general-purpose 3D data independent of a device type of the building apparatus 10 can be preferably used.”) Ohi: Paragraph [0081] (“The controller 20 is, for example, a CPU of the building apparatus 10, and controls respective units of the building apparatus 10 to control the building operation of the object 50. More specifically, the controller 20 controls the respective units of the building apparatus 10 based on shape information, color image information, and other pieces of information on the object 50 to be built. In accordance with control by the controller 20, the building apparatus 10 overlaps materials used for building in the deposition direction to build the object 50 by additive manufacturing.”) Ohi: Paragraph [0123] (“In this example, the operations up to Step S106, in which the slice data is generated, may be performed by using the data of the 3D model independent of the device type and the like of the building apparatus 10.”) [The controller reads on “a processor”.  The portion of the controller controlling the building apparatus to build the object based on the 3D model reads on “operating…on object model data describing at least part of an object”.]
determining, by a processor, a unique pattern data comprising areas of variable reflectance intended to be formed on a portion of the part of the object to be generated, Ohi: Paragraph [0115] (“In the 3D model, information of a color that should be applied to the object is set to the surface color region 200. A design part 202 illustrated in the surface color region 200 indicates a portion in which a design such as a character or a pattern is drawn in the surface color region 200.”) Ohi: Paragraph [0122] (“Conversion into ink information is performed based on generated pieces of slice data (S108). In this case, conversion into ink information means to designate the ink to be used at the time of building by the building apparatus 10 for each pixel of the slice data. Each pixel of the slice data means each pixel of the slice image corresponding to the slice data.”) Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) Ohi: Paragraph [0159] and FIGS. 9-12 (“In the color region 314, the ink of “C (cyan)”, “M (magenta)”, “Y (yellow)”, “K (black)”, and “T (transparent)” is arranged in a manner that represents a desired color. For example, in a portion of red gradation, “M” and “Y” are arranged on the left side of the portion, and “T” is gradually increased toward the right side. Due to this, gradation is represented such that a red color is caused to be gradually lighter from the left side to the right side. In a portion of a light green color, “C”, “Y”, and “T” are arranged. In a portion of “black”, “K” is arranged. In this way, the color region 314 designs the color of the ink to be used for each position in accordance with the color to be represented to perform appropriate color representation. In a portion that is desired to be seen as “white” in the color region 314, the ink of “T” is arranged, and “W (white)” of the light-reflective region inside the color region 314 is caused to be seen.”) [The building apparatus, including the controller, drawing a design for a pattern to be drawn in the surface color region 200 or 314 reads on “determining, by a processor, a unique pattern data”.  Each of the different color combination shown in the color region 200 or 314 are types of surface spectral reflectances, which reads on “ a unique pattern data comprising areas of variable reflectance intended to be formed on a portion of the object”.]
…
determining, by a processor, object generation instructions to apply a fusing agent to some portion of a layer of a build material for the part of the object to be generated in a density corresponding to the areas of variable reflectance of the unique data pattern data ... Ohi: Paragraph [0085] (“The inkjet head 102w is an inkjet head that ejects ink of white (W). In this example, white ink is used in a case of forming a light-reflective region in the object 50. In a case of building the object 50 the surface of which is colored, the light-reflective region is formed inside the colored region of the object 50. In this case, building the object 50 the surface of which is colored may mean building the object 50 at least the surface of which is colored.”) Ohi: Paragraph [0159] and FIGS. 9-12 [As described above.] Ohi: Paragraph [0160] (“For convenience, in the description of the color region 314 in FIG. 9, the color data is described using the change in a tangential direction of the surface of the object 310, but actually, the color data change in a three-dimensional space. Thus, the color data is varied in a direction from the surface of the object 310 to the inside of the object 310 as illustrated in FIG. 15D.”) Ohi: Paragraph [0171] (“The building apparatus 320 includes a design data generator 321 that generates design data, and a building processor 322 that deposits the UV ink to generate the object 310 based on the design data. … the design data generator 321 has a function of obtaining ink information indicating the color of the ink to be arranged for each position in each layer.”) [The building apparatus including the building processor to deposit the UV ink based on the design data reads on “determining, by a processor, object generation instructions”.  As shown in FIGS. 9-12, the color region shows each color as one piece of data or one voxel.  The addition of one or more transparent piece of data to the other data to show, for example, gradation reads on “apply a fusing agent to some portion of a layer of a build material for the part of the object to be generated”.  The colored region, such as the red gradation shown in FIG. 9, or the number of transparent pieces of data applied depending on the gradation of the design data reads on “in a density corresponding to the areas of variable reflectance of the unique pattern data”.]
Although Ohi describes adding different inks to a color region to the light-reflective region, Ohi does not expressly teach that the different inks are done for the purpose of identifying the object to be generated.  However, Misfeldt describes a method of forming a three-dimensional article includes sequentially forming a plurality of first two-dimensional layers and a second two-dimensional layer. Misfeldt teaches:
wherein the unique pattern data is added to the object model data to identify the object to be generated; …the unique data pattern to identify the object to be generated. Misfeldt: Paragraph [0039] (“As used herein, a watermark may be any type of marker or identifier that is used to convey information for any desired purpose. A watermark may be one or more characters or shapes that may be as simple as a circle or a triangle, or as complex as a sequence of letters, numbers, and other characters or symbols that define a unique identifier or code.”) Misfeldt: Paragraph [0040] (“In use, a watermark may be used to verify the authenticity of a part or component. In another example, the watermark may be used to convey information as to the details regarding the manufacture of the component. In still another example, a watermark may be used to determine the identity of the source of a three-dimensional data file used to manufacture the component.”) [The watermark used as a unique identifier or code added to the component to be manufactured reads on “the unique pattern data is added to the object model data to identify the object to be generated”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ohi and Misfeldt before them, for the unique pattern data of Ohi to be added to the object model data to identify the object to be generated as taught in Misfeldt because the references are in the same field of endeavor as the claimed invention and they are focused on three-dimensional objects formed by additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow to verify the authenticity of a part or component, convey information as to the details regarding the manufacture of the component, and to determine the identity of the source of a three-dimensional data file used to manufacture the component. Misfeldt Paragraph [0040]
Regarding claim 2, Ohi and Misfeldt teach all the claimed features of claim 1, from which claim 2 depends. Ohi further teaches: 
A method according to claim 1 further comprising: 
generating, by a processor,  unique pattern data based on a unique identifier. Ohi: Paragraph [0115] [As described in claim 1.] Ohi: Paragraph [0122] [As described in claim 1.] Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) [The designated ink to be used based on the ink information reads on “generating…the unique pattern data based on a unique identifier”.]
Regarding claim 4, Ohi and Misfeldt teach all the claimed features of claim 1, from which claim 4 depends. Ohi further teaches: 
A method according to claim 1 wherein the unique pattern data comprises 
a first area with a first reflectance and a second area with a second reflectance, Ohi: Paragraph [0157] (“A region is a portion of the object, or a portion of a three-dimensional space having a predetermined thickness in the normal direction of the surface of the object 310.”) Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 1.] [The portion of red gradation with deep red read (left side shown in FIG. 9) reads on “a first area having a first reflectance” and the portion of red gradation with light red (right side shown in FIG. 9), with greater amount of transparent ink color T, reads on “a second area having a second reflectance”. ] wherein the object generation instructions are to apply a fusing agent to the part of the object to be generated at a first density corresponding to the first reflectance and at a second density corresponding to the second reflectance, and Ohi: Paragraph [0171] [As described in claim 1.] Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 1.] Ohi: Paragraph [0193] (“For each slice, the design data generator 321 converts data of the color region 314 in the slice into color ink information of a printer by using two-dimensional error diffusion and the like, and converts the isolation region 313, the light-reflective region 312, the building region 311, and the support layer 315 (not illustrated) into ink information thereof (S313). An example of the ink information of one layer is described above with reference to FIG. 9.”) Ohi: Paragraph [0194] (“Next, the building processor 322 repeatedly performs processing of ejecting the UV ink as the building material from the inkjet head 330 to be deposited based on the ink information generated by the design data generator 321 to manufacture the object (S314).”) [The amount of the UV ink deposited based on the design data reads on “the object generation instructions”.  The lower deposit of transparent ink color in the deep red portion of the red gradation compared with the light red portion as shown in FIG. 9 reads on “a fusing agent to the part of the object to be generated at a first density”. The increased deposit of the transparent ink color in the light red portion of the red gradation reads on “at a second density corresponding to the second reflectance”.] at a third or standard density to areas on the part of the object to which the unique data pattern is not applied. Ohi: Paragraph [0158] (“Subsequently, the following describes the color region 314 according to the present embodiment. FIG. 9 is a diagram for explaining a slice surface of the object illustrated in FIG. 6B, and illustrates the color and the type of the ink constituting the slice surface illustrated in FIG. 6B. As illustrated in FIG. 9, the cross section of the object 310 has an elliptical shape, and an outer edge of the color region 314, the isolation region 313, the light-reflective region 312, and the building region 311 also has an elliptical shape.”) Ohi: Paragraph [0159] (“In a portion that is desired to be seen as “white” in the color region 314, the ink of “T” is arranged, and “W (white)” of the light-reflective region inside the color region 314 is caused to be seen.”) [The white or the light-reflective region reads on “at a third or standard density to areas on the part of the object to which the unique data pattern is not applied”.]
Regarding claim 5, Ohi and Misfeldt teach all the claimed features of claim 1, from which claim 5 depends. Ohi further teaches: 
A method according to claim 1 wherein the unique pattern data describes an identification code. Ohi: Paragraph [0115] and FIGS. 9-12 [As described in claim 1.] Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) [As shown in FIGS. 9-12, the pattern for different colors corresponding to the design for each of the objects to be printed reads on “the unique pattern data describes an identification code”.]
Regarding claim 6, Ohi and Misfeldt teach all the claimed features of claim 1, from which claim 6 depends. Ohi further teaches: 
A method according to claim 1 further comprising applying energy to the layer to fuse the layer. Ohi: Paragraph [0074] (“In this example, the head 12 is an example of a material ejector that ejects a material used for building the object 50, and includes a plurality of inkjet heads and a UV light source. As the ink, used is a UV curable ink that is cured by being irradiated with ultraviolet rays.”)
Regarding independent claim 7, Ohi teaches:
Apparatus comprising: Ohi: Abstract (“A building apparatus…”)
processing circuitry, wherein the processing circuitry comprises an object model interface to operate on object model data describing at least part of an object to be manufactured by additive manufacturing; Ohi: Paragraph [0114] (“In this case, the data of the 3D model means three-dimensional data representing the object to be built. As the data of the 3D model, general-purpose 3D data independent of a device type of the building apparatus 10 can be preferably used.”) Ohi: Paragraph [0081] (“The controller 20 is, for example, a CPU of the building apparatus 10, and controls respective units of the building apparatus 10 to control the building operation of the object 50. More specifically, the controller 20 controls the respective units of the building apparatus 10 based on shape information, color image information, and other pieces of information on the object 50 to be built. In accordance with control by the controller 20, the building apparatus 10 overlaps materials used for building in the deposition direction to build the object 50 by additive manufacturing.”) Ohi: Paragraph [0123] (“In this example, the operations up to Step S106, in which the slice data is generated, may be performed by using the data of the 3D model independent of the device type and the like of the building apparatus 10.”) [The controller reads on “processing circuitry”.  The portion of the controller controlling the building apparatus to build the object based on the 3D model reads on “an object model interface to operate on object model data”.]
a pattern generation module to determine a unique pattern data comprising regions of variable reflectance intended to be formed on the part of the object to be manufactured by the additive manufacturing; and Ohi: Paragraph [0115] (“In the 3D model, information of a color that should be applied to the object is set to the surface color region 200. A design part 202 illustrated in the surface color region 200 indicates a portion in which a design such as a character or a pattern is drawn in the surface color region 200.”) Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) Ohi: Paragraph [0159] and FIGS. 9-12 (“In the color region 314, the ink of “C (cyan)”, “M (magenta)”, “Y (yellow)”, “K (black)”, and “T (transparent)” is arranged in a manner that represents a desired color. For example, in a portion of red gradation, “M” and “Y” are arranged on the left side of the portion, and “T” is gradually increased toward the right side. Due to this, gradation is represented such that a red color is caused to be gradually lighter from the left side to the right side. In a portion of a light green color, “C”, “Y”, and “T” are arranged. In a portion of “black”, “K” is arranged. In this way, the color region 314 designs the color of the ink to be used for each position in accordance with the color to be represented to perform appropriate color representation. In a portion that is desired to be seen as “white” in the color region 314, the ink of “T” is arranged, and “W (white)” of the light-reflective region inside the color region 314 is caused to be seen.”) Ohi: Paragraph [0073] (“In this example, the building apparatus 10 is a device that builds the three-dimensional object 50 through additive manufacturing by ejecting ink.”) [The building apparatus drawing a design for a pattern to be drawn in the surface color region 200 or 314 reads on “a pattern generation module to determine a unique pattern data”.  Each of the different color combination shown in the color region 200 or 314 are types of surface spectral reflectances, which reads on “a unique pattern data comprising regions of variable reflectance intended to be formed on the part of the object”.]
…
a control data module to generate control data for generating the part of the object by selectively fusing successive layers of a build material, Ohi: Paragraph [0073] (“In this example, the building apparatus 10 includes a head 12, a stage 14, a scanning driver 16, and a controller 20.”) Ohi: Paragraph [0074] (“The head 12 is a portion that ejects droplets as a material of the object 50, ejects ink to be cured in accordance with a predetermined condition, and causes the ink to be cured to form respective layers constituting the object 50 in an overlapping manner.”) Ohi: Paragraph [0081] (“The controller 20 is, for example, a CPU of the building apparatus 10, and controls respective units of the building apparatus 10 to control the building operation of the object 50. More specifically, the controller 20 controls the respective units of the building apparatus 10 based on shape information, color image information, and other pieces of information on the object 50 to be built. In accordance with control by the controller 20, the building apparatus 10 overlaps materials used for building in the deposition direction to build the object 50 by additive manufacturing.”) Ohi: Paragraph [0145] (“…a building method of ejecting a UV curable ink (hereinafter, referred to as “UV ink”) from the inkjet head, and irradiating the ejected UV ink with ultraviolet rays to be cured. However, the present invention can be applied to not only this system but also a system of forming the object using a deposition system. For example, the present invention can be applied to a system of spreading powder as a material of the object, and ejecting a binding liquid using an inkjet method to form a layer.”) [The controller reads on “a control data module”. The curing of the ink to form respective layers with materials constituting the object reads on “selectively fusing successive layers of a build material”.]
wherein the control data module is to generate control instructions to control a print agent applicator to apply a fusing agent to a build material corresponding to the part of the object to be manufactured, wherein the fusing agent is applied at a density corresponding to the variable reflectance of the unique pattern data. Ohi: Paragraph [0085] (“The inkjet head 102w is an inkjet head that ejects ink of white (W). In this example, white ink is used in a case of forming a light-reflective region in the object 50. In a case of building the object 50 the surface of which is colored, the light-reflective region is formed inside the colored region of the object 50. In this case, building the object 50 the surface of which is colored may mean building the object 50 at least the surface of which is colored.”) Ohi: Paragraph [0159] and FIGS. 9-12 [As described above.] Ohi: Paragraph [0160] (“For convenience, in the description of the color region 314 in FIG. 9, the color data is described using the change in a tangential direction of the surface of the object 310, but actually, the color data change in a three-dimensional space. Thus, the color data is varied in a direction from the surface of the object 310 to the inside of the object 310 as illustrated in FIG. 15D.”) Ohi: Paragraph [0171] (“The building apparatus 320 includes a design data generator 321 that generates design data, and a building processor 322 that deposits the UV ink to generate the object 310 based on the design data. … the design data generator 321 has a function of obtaining ink information indicating the color of the ink to be arranged for each position in each layer.”) [The building apparatus including the building processor to deposit the UV ink based on the design data reads on “generate control instructions to control a print agent applicator”.  As shown in FIGS. 9-12, the color region shows each color as one piece of data or one voxel.  The addition of one or more transparent piece of data to the other data to show, for example, gradation reads on “apply a fusing agent to a build material corresponding to the part of the object to be manufactured”.  The colored region, such as the red gradation shown in FIG. 9, or the number of transparent pieces of data applied depending on the gradation of the design data reads on “fusing agent is applied at a density corresponding to the variable reflectance of the unique pattern data”.]
Although Ohi describes adding different inks to a color region to the light-reflective region, Ohi does not expressly teach that the different inks are done for the purpose of identifying the object to be generated.  
wherein the unique pattern data is added to the object model data to identify the object to manufactured; and ... Misfeldt: Paragraph [0039] (“As used herein, a watermark may be any type of marker or identifier that is used to convey information for any desired purpose. A watermark may be one or more characters or shapes that may be as simple as a circle or a triangle, or as complex as a sequence of letters, numbers, and other characters or symbols that define a unique identifier or code.”) Misfeldt: Paragraph [0040] (“In use, a watermark may be used to verify the authenticity of a part or component. In another example, the watermark may be used to convey information as to the details regarding the manufacture of the component. In still another example, a watermark may be used to determine the identity of the source of a three-dimensional data file used to manufacture the component.”) [The watermark used as a unique identifier or code added to the component to be manufactured reads on “the unique pattern data is added to the object model data to identify the object to manufactured”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ohi and Misfeldt before them, for the unique pattern data of Ohi to be added to the object model data to identify the object to be manufactured as taught in Misfeldt because the references are in the same field of endeavor as the claimed invention and they are focused on three-dimensional objects formed by additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow to verify the authenticity of a part or component, convey information as to the details regarding the manufacture of the component, and to determine the identity of the source of a three-dimensional data file used to manufacture the component. Misfeldt Paragraph [0040]
Regarding claim 8, Ohi and Misfeldt teach all the claimed features of claim 7, from which claim 8 depends. Ohi further teaches: 
An apparatus according to claim 7 further comprising: 
a unique identifier module to generate a unique identifier, wherein the pattern generation module is to generate the unique pattern data based on the unique identifier. Ohi: Paragraphs [0081] and [0115] [As described in claim 7.] Ohi: Paragraph [0122] (“Conversion into ink information is performed based on generated pieces of slice data (S108). In this case, conversion into ink information means to designate the ink to be used at the time of building by the building apparatus 10 for each pixel of the slice data. Each pixel of the slice data means each pixel of the slice image corresponding to the slice data. More specifically, in this operation, by appropriately using error diffusion, systematic dithering, and the like, color information set to the surface color region 200 of the 3D model is converted into the ink information used by the building apparatus 10.”) Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) [The controller reads on “a unique identifier module”.  The conversion into ink information reads on “generate a unique identifier”. The designated ink to be used based on the ink information reads on “generate the unique pattern data based on the unique identifier”.]
Regarding claim 9, Ohi and Misfeldt teach all the claimed features of claim 7, from which claim 9 depends. Ohi further teaches: 
An apparatus according to claim 7 wherein the pattern generation module is to determine the unique pattern data based on the unique identifier. Ohi: Paragraphs [0081] and [0115] [As described in claim 7.] Ohi: Paragraph [0122] (“Conversion into ink information is performed based on generated pieces of slice data (S108). In this case, conversion into ink information means to designate the ink to be used at the time of building by the building apparatus 10 for each pixel of the slice data. Each pixel of the slice data means each pixel of the slice image corresponding to the slice data. More specifically, in this operation, by appropriately using error diffusion, systematic dithering, and the like, color information set to the surface color region 200 of the 3D model is converted into the ink information used by the building apparatus 10.”) Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) [The conversion into ink information for each slice and for each pixel of the slice image based on the pattern reads on “determine the unique pattern data to based on the unique identifier”.]
Regarding claim 10, Ohi and Misfeldt teach all the claimed features of claim 7, from which claim 10 depends. Ohi further teaches: 
An apparatus according to claim 7 wherein the pattern data comprises 
a first region with a first reflectance, and a second region with a second reflectance, Ohi: Paragraph [0157] (“A region is a portion of the object, or a portion of a three-dimensional space having a predetermined thickness in the normal direction of the surface of the object 310.”) Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 1.] [The portion of red gradation with deep red read (left side shown in FIG. 9) reads on “a first region having a first reflectance” and the portion of red gradation with light red (right side shown in FIG. 9), with greater amount of transparent ink color T, reads on “a second region having a second reflectance”. ] wherein the wherein the control data module is to generate the control data to control the print agent applicator to apply a fusing agent to the part of the object to be manufactured at a first density corresponding to the first reflectance and at a second density corresponding to the second reflectance. Ohi: Paragraph [0171] [As described above.] Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 1.] Ohi: Paragraph [0193] (“For each slice, the design data generator 321 converts data of the color region 314 in the slice into color ink information of a printer by using two-dimensional error diffusion and the like, and converts the isolation region 313, the light-reflective region 312, the building region 311, and the support layer 315 (not illustrated) into ink information thereof (S313). An example of the ink information of one layer is described above with reference to FIG. 9.”) Ohi: Paragraph [0194] (“Next, the building processor 322 repeatedly performs processing of ejecting the UV ink as the building material from the inkjet head 330 to be deposited based on the ink information generated by the design data generator 321 to manufacture the object (S314).”) [The amount of the UV ink to be deposited based on the design data reads on “the control data”.  The lower deposit of transparent ink color in the deep red portion of the red gradation compared with the light red portion as shown in FIG. 9 reads on “a fusing agent to the part of the object to be manufactured at a first density”. The increased deposit of the transparent ink color in the light red portion of the red gradation reads on “at a second density corresponding to the second reflectance”.] 
Regarding claim 11, Ohi and Misfeldt teach all the claimed features of claim 7, from which claim 11 depends. Ohi further teaches: 
An apparatus according to claim 7 wherein the unique pattern data describes an identification code. Ohi: Paragraph [0115] and FIGS. 9-12 [As described in claim 7.] Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) [As shown in FIGS. 9-12, the pattern for different colors corresponding to the design reads on “the unique pattern data describes an identification code”.]
Regarding claim 12, Ohi and Misfeldt teach all the claimed features of claim 7, from which claim 12 depends. Ohi further teaches: 
An apparatus according to claim 7 which comprises a 3D printing apparatus. Ohi: Paragraph [0003] (“…a building apparatus (3D printer) …”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ohi in view of Misfeldt, in view of Tochimoto et al. (US Patent Publication No. 2005/0001356 A1) (“Tochimoto”), and further in view of Bedal et al. (US Patent Publication No. 2008/0122141 A1) (“Bedal”). 
Regarding claim 18, Ohi and Misfeldt teach all the claimed features of claim 4, from which claim 18 depends. Ohi and Misfeldt do not expressly teach the features of claim 18.  However, Tochimoto describes an apparatus for forming a three-dimensional product using binder jetting. Tochimoto teaches:
The method of claim 4 wherein 
the fusing agent is … black and the build material is powdery white, Tochimoto: Paragraph [0116] (“…a nozzle for jetting a binder colored in black may be separately provided…”) Tochimoto: Paragraph [0061] (“The tank part 41 accommodates a white powder. This powder serves as a material in forming a 3D product, and may be, for example, a (cellulose)-starch powder, a gypsum powder, a resin powder, or the like.”) Tochimoto: Paragraph [0015] (“Preferably, the powder material is white.”) Tochimoto: Paragraph [0103] (“Among the jetting nozzles 22a to 22d, the jetting nozzles 22a to 22c jet the colored binders of the color components of Y, M, C that can represent different color components by mixing the fundamental colors, while the jetting nozzle 22d jets the colored binder of white. A mixed color or a gray scale (density scale) of colors can be represented as an area gray scale in the 3D product by an assembly of the dot arrangements of the minute liquid drops of the binders jetted from the nozzles 22a to 22d.”) [The mixed color or density of colors reads on “the first density”.]
wherein the … black fusing agent applied to the powdery white build material at the first density causes a white color, Tochimoto: Paragraph [0073] (“Here, in this embodiment, since the color of the powder is white, white parts need not be colored. However, in order to form a 3D product, binders are required, so that the white binder is applied to these parts in this embodiment, and W data is imparted to these parts. Also, if the inside of the 3D model has no color information, the W data is imparted also to the parts corresponding to the inside of the 3D model.”) Tochimoto: Paragraph [0103] (“Among the jetting nozzles 22a to 22d, the jetting nozzles 22a to 22c jet the colored binders of the color components of Y, M, C that can represent different color components by mixing the fundamental colors, while the jetting nozzle 22d jets the colored binder of white. A mixed color or a gray scale (density scale) of colors can be represented as an area gray scale in the 3D product by an assembly of the dot arrangements of the minute liquid drops of the binders jetted from the nozzles 22a to 22d.”) [The mixed color or density of colors for jetting a binder colored in white reads on “the first density”.]
wherein the … black fusing agent applied to the powdery white build material at the second density is to cause a black color,  Tochimoto: Paragraph [0116] (“Furthermore, if black is to be represented on the surface side of the 3D product 91, the black color can be represented by jetting the three primary colors of Y, M, and C; however, in order to reproduce vivid black color, a nozzle for jetting a binder colored in black may be separately provided.”) Tochimoto: Paragraph [0103] [As described above.] [The mixed color or density of colors for jetting a binder colored in black reads on “the second density”.]
wherein the carbon black fusing agent applied to the powdery white build material at the third density is to cause a grey color. Tochimoto: Paragraph [0116] (“Furthermore, if black is to be represented on the surface side of the 3D product 91, the black color can be represented by jetting the three primary colors of Y, M, and C; however, in order to reproduce vivid black color, a nozzle for jetting a binder colored in black may be separately provided.”) Tochimoto: Paragraph [0121] (“However, in order to more suitably realize the color representation of the colored 3D product, it is preferable to produce the white powder with the use of a white pigment. In other words, by performing coloring with YMCK (black) on a white powder that uses a white pigment, the color of the 3D product can be made more vivid and a suitable multi-gray-scale representation can be realized.”) Tochimoto: Paragraph [0170] (“The tank 211 and the nozzle head 221 for ink are separated for each color of the ink (for example, each color of CMYK). The ink corresponding to the black color (K) is used in the case where one wishes to vividly generate the black color, and if the powder material is not in vivid, white, ink of white color (W) may be further used.”) [The black color applied to the white binder and adding white in a gray scale reads on “the third density”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ohi, Misfeldt, and Tochimoto before them, for the fusing agent is black and the build material is powdery white, wherein the black fusing agent applied to the powdery white build material at the first density causes a white color, wherein the black fusing agent applied to the powdery white build material at the second density is to cause a black color, wherein the black fusing agent applied to the powdery white build material at the third density is to cause a grey color as taught in Tochimoto because the references are in the same field of endeavor as the claimed invention and they are focused on forming three-dimensional objects.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow to provide various properties to three-dimensional products during the process of forming the three-dimensional products, three-dimensional products having various properties can be formed in a short time and at a low cost. A plurality of binders can have different colors from one another, with powder material being white.  The combination of the cited references can form three-dimensional products colored in various modes. Tochimoto Paragraphs [0013]-[0016]
Although Tochimoto describes the binding or fusing agent as black, the combination of Ohi, Misfeldt, and Tochimoto do not expressly teach that the binding or fusing agent is “carbon” black.  However, Bedal describes a method of producing an assembled object from a plurality of layers. Bedal teaches:
…carbon black… Bedal: Paragraph [0050] (“Carbon black absorbs the broadest range of light wavelengths and dramatically increases the photospeed of pure nylon powder which is naturally white.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ohi, Misfeldt, Tochimoto, and Bedal before them, for the fusing agent to be carbon black as taught in Bedal because the references are in the same field of endeavor as the claimed invention and they are focused on forming three-dimensional layered objects.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because using carbon black absorbs the broadest range of light wavelengths and dramatically increases the photospeed of pure nylon powder that is naturally white. Bedal Paragraph [0050]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohi in view of Misfeldt, in view of Bedal. 
Regarding claim 17, Ohi and Misfeldt teach all the claimed features of claim 1, from which claim 17 depends. Ohi and Misfeldt do not expressly teach the features of claim 17.  However, Bedal describes a method of producing an assembled object from a plurality of layers. Bedal teaches:
The method of claim 1 wherein the fusing agent is carbon black and the build material is powdery white. Bedal: Paragraph [0050] (“Carbon black absorbs the broadest range of light wavelengths and dramatically increases the photospeed of pure nylon powder which is naturally white.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ohi, Misfeldt, and Bedal before them, for the fusing agent to be carbon black as taught in Bedal because the references are in the same field of endeavor as the claimed invention and they are focused on forming three-dimensional layered objects.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because using carbon black absorbs the broadest range of light wavelengths and dramatically increases the photospeed of pure nylon powder that is naturally white. Bedal Paragraph [0050]

Claims 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohi, in view of Ohi et al. (US Patent Publication No. 2017/0165919 A1) (“Ohi ‘919”), and further in view of Misfeldt. 
Referring to independent claim 13, Ohi teaches:
…
operate on object model data describing an object to be manufactured, Ohi: Paragraph [0114] (“In this case, the data of the 3D model means three-dimensional data representing the object to be built. As the data of the 3D model, general-purpose 3D data independent of a device type of the building apparatus 10 can be preferably used.”) Ohi: Paragraph [0081] (“The controller 20 is, for example, a CPU of the building apparatus 10, and controls respective units of the building apparatus 10 to control the building operation of the object 50. More specifically, the controller 20 controls the respective units of the building apparatus 10 based on shape information, color image information, and other pieces of information on the object 50 to be built. In accordance with control by the controller 20, the building apparatus 10 overlaps materials used for building in the deposition direction to build the object 50 by additive manufacturing.”) Ohi: Paragraph [0123] (“In this example, the operations up to Step S106, in which the slice data is generated, may be performed by using the data of the 3D model independent of the device type and the like of the building apparatus 10.”) [The portion of the controller controlling the building apparatus to build the object based on the 3D model reads on “operate on object model data describing at least part of an object”.] the object to be manufactured having machine-readable code data comprising a pattern of variable reflectance to be formed on a portion of the object to be manufactured…; and Ohi: Paragraph [0115] (“In the 3D model, information of a color that should be applied to the object is set to the surface color region 200. A design part 202 illustrated in the surface color region 200 indicates a portion in which a design such as a character or a pattern is drawn in the surface color region 200.”) Ohi: Paragraph [0122] (“Conversion into ink information is performed based on generated pieces of slice data (S108). In this case, conversion into ink information means to designate the ink to be used at the time of building by the building apparatus 10 for each pixel of the slice data. Each pixel of the slice data means each pixel of the slice image corresponding to the slice data.”) Ohi: Paragraph [0137] (“At the time of building the object, the building apparatus 10 draws a design such as a character and a pattern using ink for coloring of a color different from a surrounding color corresponding to the design part 202 in the surface color region 200.”) Ohi: Paragraph [0159] and FIGS. 9-12 (“In the color region 314, the ink of “C (cyan)”, “M (magenta)”, “Y (yellow)”, “K (black)”, and “T (transparent)” is arranged in a manner that represents a desired color. For example, in a portion of red gradation, “M” and “Y” are arranged on the left side of the portion, and “T” is gradually increased toward the right side. Due to this, gradation is represented such that a red color is caused to be gradually lighter from the left side to the right side. In a portion of a light green color, “C”, “Y”, and “T” are arranged. In a portion of “black”, “K” is arranged. In this way, the color region 314 designs the color of the ink to be used for each position in accordance with the color to be represented to perform appropriate color representation. In a portion that is desired to be seen as “white” in the color region 314, the ink of “T” is arranged, and “W (white)” of the light-reflective region inside the color region 314 is caused to be seen.”) [The building apparatus, including the controller, drawing a design for a pattern to be drawn in the surface color region 200 or 314 reads on “machine readable code data comprising a pattern”.  At least one of the different color combination shown in the color region 200 or 314 is a type of surface spectral reflectance, which reads on “a pattern of variable reflectance to be formed on a portion of the object to be manufactured”.]
generate print instructions for generating the object, wherein the print instructions comprise instructions to vary a contone level of a fusing agent applied to corresponding regions of a build material according to the variable reflectance of the machine-readable code data. Ohi: Paragraph [0159] and FIGS. 9-12 [As described above.] Ohi: Paragraph [0160] (“For convenience, in the description of the color region 314 in FIG. 9, the color data is described using the change in a tangential direction of the surface of the object 310, but actually, the color data change in a three-dimensional space. Thus, the color data is varied in a direction from the surface of the object 310 to the inside of the object 310 as illustrated in FIG. 15D.”) Ohi: Paragraph [0171] (“The building apparatus 320 includes a design data generator 321 that generates design data, and a building processor 322 that deposits the UV ink to generate the object 310 based on the design data. … the design data generator 321 has a function of obtaining ink information indicating the color of the ink to be arranged for each position in each layer.”) [The building apparatus including the building processor to deposit the UV ink based on the design data to generate the object reads on “generate print instructions for generating the object”.  As shown in FIGS. 9-12, the color region shows each color as one piece of data or one voxel.  The addition of one or more transparent piece of data to the other data to show, for example, gradation reads on “fusing agent applied to corresponding regions of a build material”.  The number of transparent pieces of data that the building apparatus is to apply depending on the gradation of the design data per region or portion of the surface of the object reads on “to vary a contone level … according to the variable reflectance of the machine-readable code data”.]
 Ohi does not expressly teach “A non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon, which, when executed by a processor of a printing system, cause the processor to:”.  However, Ohi ‘919 teaches:
A non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon, which, when executed by a processor of a printing system, cause the processor to: Ohi ‘919: Paragraph [0071] (“The storage 110 is a non-transitory storage and includes a computer-readable storage medium. Examples of the computer-readable storage medium may include transportable media, for example, magneto-optical discs, ROM, CD-ROM, flash memories, and storage devices such as a hard disc mounted in a computer system.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ohi and Ohi ‘919 before them, to include a non-transitory computer-readable storage medium because the references are in the same field of endeavor as the claimed invention and they are focused on three-dimensional object shaping.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to dynamically store programs for a brief period of time or store programs for a certain period of time. Ohi ‘919 Paragraph [0071] 
Although Ohi describes adding different inks to a color region to the light-reflective region, Ohi and Ohi ‘919 do not expressly teach identifying the object to be manufactured.  However, Misfeldt describes a method of forming a three-dimensional article includes sequentially forming a plurality of first two-dimensional layers and a second two-dimensional layer. Misfeldt teaches:
… to identify the object to be manufactured; and… Misfeldt: Paragraph [0039] (“As used herein, a watermark may be any type of marker or identifier that is used to convey information for any desired purpose. A watermark may be one or more characters or shapes that may be as simple as a circle or a triangle, or as complex as a sequence of letters, numbers, and other characters or symbols that define a unique identifier or code.”) Misfeldt: Paragraph [0040] (“In use, a watermark may be used to verify the authenticity of a part or component. In another example, the watermark may be used to convey information as to the details regarding the manufacture of the component. In still another example, a watermark may be used to determine the identity of the source of a three-dimensional data file used to manufacture the component.”) [The watermark used as a unique identifier or code added to the component to be manufactured reads on “to identify the object to be manufactured”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ohi, Ohi ‘919, and Misfeldt before them, to identify the object to be generated as taught in Misfeldt because the references are in the same field of endeavor as the claimed invention and they are focused on three-dimensional objects formed by additive manufacturing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow to verify the authenticity of a part or component, convey information as to the details regarding the manufacture of the component, and to determine the identity of the source of a three-dimensional data file used to manufacture the component. Misfeldt Paragraph [0040]
Regarding claim 14, Ohi, Ohi ‘919, and Misfeldt teach all the claimed features of claim 13, from which claim 14 depends. Ohi further teaches: 
The non-transitory computer-readable storage medium according to claim 13 
wherein machine-readable code data comprises a dark portion and a light portion; and Ohi: Paragraph [0157] (“A region is a portion of the object, or a portion of a three-dimensional space having a predetermined thickness in the normal direction of the surface of the object 310.”) Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 1.] [The portion of red gradation with deep red read (left side shown in FIG. 9) reads on “a dark portion” and the portion of red gradation with light red (right side shown in FIG. 9), with greater amount of transparent ink color T, reads on “a light portion”.]
wherein the instructions are to cause the processor to: 
generate print instructions for applying the fusing agent to the light portion at a first contone level; and generate print instructions for applying the fusing agent to the dark portion at a second contone level, the second contone level being greater than the first contone level. Ohi: Paragraph [0171] [As described in claim 13.] Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 13.] Ohi: Paragraph [0193] (“For each slice, the design data generator 321 converts data of the color region 314 in the slice into color ink information of a printer by using two-dimensional error diffusion and the like, and converts the isolation region 313, the light-reflective region 312, the building region 311, and the support layer 315 (not illustrated) into ink information thereof (S313). An example of the ink information of one layer is described above with reference to FIG. 9.”) Ohi: Paragraph [0194] (“Next, the building processor 322 repeatedly performs processing of ejecting the UV ink as the building material from the inkjet head 330 to be deposited based on the ink information generated by the design data generator 321 to manufacture the object (S314).”) [The amount of the UV ink deposited based on the design data reads on “generate print instructions for applying the fusing agent”.  The lower deposit of transparent ink color in the deep red portion of the red gradation compared with the light red portion as shown in FIG. 9 reads on “to the light portion at a first contone level”. The increased deposit of the transparent ink color in the light red portion of the red gradation reads on “to the dark portion at a second contone level … being greater than the first contone level”.]
Regarding claim 15, Ohi, Ohi ‘919, and Misfeldt teach all the claimed features of claim 13, from which claim 15 depends. Ohi further teaches: 
The non-transitory computer-readable storage medium according to claim 13 wherein the instructions are to cause the processor to: 
generate print instructions to apply the fusing agent to each of a plurality of layers of build material to generate the machine-readable code data. Ohi: Paragraph [0171] [As described above.] Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 13.] Ohi: Paragraph [0193] (“For each slice, the design data generator 321 converts data of the color region 314 in the slice into color ink information of a printer by using two-dimensional error diffusion and the like, and converts the isolation region 313, the light-reflective region 312, the building region 311, and the support layer 315 (not illustrated) into ink information thereof (S313). An example of the ink information of one layer is described above with reference to FIG. 9.”) Ohi: Paragraph [0194] (“Next, the building processor 322 repeatedly performs processing of ejecting the UV ink as the building material from the inkjet head 330 to be deposited based on the ink information generated by the design data generator 321 to manufacture the object (S314).”) [The amount of the UV ink deposited based on the design data reads on “the object generation instructions”.  The lower deposit of transparent ink color in the deep red portion of the red gradation compared with the light red portion as shown in FIG. 9 reads on “a first density”. The increased deposit of the transparent ink color in the light red portion of the red gradation reads on “a second density”.]
Regarding claim 16, Ohi, Ohi ‘919, and Misfeldt teach all the claimed features of claim 13, from which claim 16 depends. Ohi further teaches: 
The non-transitory computer-readable storage medium according to claim 13 wherein the instructions are to cause the processor to: 
generate print instructions for applying the fusing agent at a third contone level to an area beyond the portion of the object on which the pattern of variable reflectance is formed, Ohi: Paragraph [0158] (“Subsequently, the following describes the color region 314 according to the present embodiment. FIG. 9 is a diagram for explaining a slice surface of the object illustrated in FIG. 6B, and illustrates the color and the type of the ink constituting the slice surface illustrated in FIG. 6B. As illustrated in FIG. 9, the cross section of the object 310 has an elliptical shape, and an outer edge of the color region 314, the isolation region 313, the light-reflective region 312, and the building region 311 also has an elliptical shape.”) Ohi: Paragraph [0159] (“In a portion that is desired to be seen as “white” in the color region 314, the ink of “T” is arranged, and “W (white)” of the light-reflective region inside the color region 314 is caused to be seen.”) [The white or the light-reflective region reads on “a third contone level to an area beyond the portion of the object on which the pattern of variable reflectance is formed”.]
wherein the third contone level is between the first contone level and the second contone level. Ohi: Paragraph [0171] [As described in claim 13.] Ohi: Paragraph [0159] and FIGS. 9-12 [As described in claim 13.] Ohi: Paragraph [0193] (“For each slice, the design data generator 321 converts data of the color region 314 in the slice into color ink information of a printer by using two-dimensional error diffusion and the like, and converts the isolation region 313, the light-reflective region 312, the building region 311, and the support layer 315 (not illustrated) into ink information thereof (S313). An example of the ink information of one layer is described above with reference to FIG. 9.”) Ohi: Paragraph [0194] (“Next, the building processor 322 repeatedly performs processing of ejecting the UV ink as the building material from the inkjet head 330 to be deposited based on the ink information generated by the design data generator 321 to manufacture the object (S314).”) [A mid portion deposit between the lower deposit of transparent ink color in the deep red portion of the red gradation and the increased deposit of the transparent ink color in the light red portion of the red gradation reads on “wherein the third contone level is between the first contone level and the second contone level”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2007/0164113 to Levine et al. describes an apparatus that has a three-dimensional printing device that forms a container (222) based on container description using a continuous additive process of forming successive layers of material in different shapes. A label (226) is formed based on label description as portion of container using different colors during continuous additive process of forming successive layers, such that label includes color variations to visually convey information.
US Patent Publication No. 2015/0145158 to Culp et al. describes a system identifying the mass-customized item such as dental mold and dental model, during every stage of manufacturing, utilizing three dimension (3D) data such as work-in-progress information of the item for effectively estimating the reliability of the system, thus improving the manufacturability of the item, and hence eliminating/reducing labor cost. Culp discusses “Invisalign” type products with barcodes on the products

Applicant's claim amendments and new claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M. CHOI/Patent Examiner, Art Unit 2117